                                                                          United States District Court
                                                                            Southern District of Texas

                                                                                ENTERED
                                                                           September 25, 2019
                        IN THE UNITED STATES DISTRICT COURT                 David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BRANDON GEORGE LEWIS, #02119014,         §
                                         §
           Plaintiff,                    §
                                         §
v.                                       §          CIVIL ACTION NO. H-19-3272
                                         §
STATE OF TEXAS,                          §
                                         §
           Defendant.                    §


                                  FINAL JUDGMENT

     For the reasons stated in this Court’s Memorandum Opinion and Order of even date,

this civil action is DISMISSED WITHOUT PREJUDICE.

     This is a FINAL JUDGMENT.

     Signed at Houston, Texas, on September 25, 2019.




                                                   Gray H. Miller
                                          Senior United States District Judge
